Citation Nr: 0106405	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-11 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES


1.  Service connection for post-traumatic stress disorder.

2.  Service connection for a skin disorder (claimed as jungle 
rot).



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal arises from a February 1998 rating decision of 
the Hartford Regional Office (RO) which denied service 
connection for the disorders noted on the first page of this 
decision.  The notice of disagreement (NOD) was received in 
March 1998.  The RO issued the statement of the case (SOC) in 
June 1998.  Further discussion of the procedural development 
of the veteran's appeal appears below, in the Remand section 
of this decision.

The Board observes that, in a September 2000 Statement in 
Support of Claim (on VA Form 21-4138), the veteran initiated 
a claim for service connection for diabetes mellitus, 
asserting a relationship between that disorder and exposure 
to Agent Orange.  That issue has not been fully developed for 
appellate review.  The Board would note, however, that the 
Secretary of Veterans Affairs has issued a notice of proposed 
rulemaking pertaining to scientific indications of a positive 
relationship between exposure to Agent Orange or other 
herbicides used in Vietnam, and certain cases of diabetes.  
See 66 Fed. Reg. 2,376 (Jan. 11, 2001).  This matter is 
referred to the RO for appropriate action.


REMAND

On a VA Form 21-4138 (Statement in Support of Claim), 
received in June 1998 after issuance of the SOC, the veteran 
requested a "local hearing" as soon as possible.  On a VA 
Form 9 (Appeal to Board of Veterans' Appeals), dated later in 
June 1998 but not stamped to indicate the date of receipt, 
the veteran entered a mark in Box 8c, indicating that he 
wanted a hearing at the local VA office before a Member of 
the Board (i.e., a "Travel Board" hearing).


The RO sent a July 1998 letter to the veteran, acknowledging 
his request for a Travel Board hearing and advising him that 
his name would be maintained on the list of Travel Board 
requests until a hearing date became available.  He was also 
advised that he could choose to have a hearing before RO 
personnel instead of a hearing before a Member of the Board.  
The letter clearly stated that, unless the RO heard otherwise 
from the veteran, his name would remain on the Travel Board 
list.

Subsequently, a Report of Contact, dated in August 1998, 
indicated that the veteran had telephoned the RO and asked 
about the date of an upcoming hearing, having lost his copy 
of the notification letter.  The report further indicates 
that an RO employee called the veteran back and left the 
hearing date and time on voice-mail.

The veteran appeared and testified at a hearing before a 
Hearing Officer at the RO in August 1998.  A transcript of 
the hearing is of record.

By letter of September 1998, the RO notified the veteran that 
a hearing slot was not available on the next scheduled Travel 
Board docket.  He was further advised that he would be 
retained on the hearing docket for future Travel Board 
visits, unless he contacted the RO to the contrary.

A Hearing Officer's Decision, and a supplemental statement of 
the case (SOC), were issued in December 1999.  In February 
2000, following further evidentiary development, another SSOC 
was issued to the veteran.

In view of the foregoing, it appears that the veteran's 
request to be scheduled for a Travel Board hearing remains 
outstanding.  Such a hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2000).  Moreover, during the pendency 
of the veteran's claim and appeal, the Veterans Claims 
Assistance Act of 2000 was enacted.  This new statute amended 
and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  It is 
effective as to all claims pending on the date of enactment 
of the legislation.  See generally Holliday v. Principi, ___ 
Vet.App. ___, No. 99-1788 (Feb. 22, 2001).

Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

1.  As to the issues set forth on the 
first page of this decision, the RO 
should schedule the veteran for a 
personal hearing before a traveling 
Member of the Board at the RO.  In so 
doing, the RO should request 
clarification from the veteran and his 
representative as to whether he would 
prefer any other hearing option available 
to him, such as a videoconference hearing 
before a Member of the Board (the latter 
would be contingent upon the veteran's 
executing the appropriate form to waive 
an in-person hearing).

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), Fast Letter 00-92 (Dec. 13, 2000), 
and Fast Letter 01-02 (Jan. 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

3.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


